Citation Nr: 0505141	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as multilevel laminectomy, diskectomy, 
and spinal fusion.  

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
disability.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to an increased (compensable) rating for 
bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to May 
1977. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO).

By rating decision in September 2002, the RO granted service 
connection for bilateral pes planus and assigned a 
noncompensable disability evaluation.  The RO also denied 
entitlement to service connection for a low back disability, 
a thoracic spine disability, a bilateral knee disability, and 
sinusitis.  In October 2002, the veteran disagreed with the 
rating assigned for bilateral pes planus and the denial of 
service connection for a bilateral knee disability.  A 
statement of the case was issued in November 2002.  

In January 2003, the veteran filed a notice of disagreement 
with the issues of entitlement to service connection for a 
low back disability, a thoracic spine disability, and 
sinusitis.  A SOC regarding these issues was provided in 
April 2003.  
The veteran filed a substantive appeal (VA Form 9) regarding 
all issues in April 2003.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the veteran's VA claims 
folder.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Reasons for remand

1.  Entitlement to service connection for a low back 
disability, claimed as multilevel laminectomy, diskectomy, 
and spinal fusion.  

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
disability.

VA examination 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  The veteran contends that his low back and 
thoracic spine disabilities are related to his naval service.

In order to establish service connection for the a claimed 
disability on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran also seeks entitlement to service connection for 
a bilateral knee disability, both on a direct basis and as 
secondary to service-connected bilateral pes planus.  See 
April 2004 hearing transcript, pgs. 26 and 28.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2003); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

With respect to element (1), the record contains evidence 
showing that the veteran currently has the three claimed 
disabilities.  

With respect to element (2), the veteran testified that he 
injured his back in service when he fell down a ladder.  The 
April 1977 separation examination included a diagnosis of 
mild thoracic scoliosis.  Therefore, concerning direct 
service connection, Hickson element (2) has arguably been 
met.  Considering the claim of entitlement to service 
connection for a bilateral knee disability on a secondary 
basis, Wallin element (2) has also been met because service 
connection is in effect for bilateral pes planus.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  Based on the 
record, the Board feels that in order to decide the service 
connection claims for low back, thoracic spine, and bilateral 
knee disabilities medical nexus opinion must be provided.  
The Board notes that nexus opinions regarding these 
disabilities was not provided on the May 2002 VA examination.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to an increased (compensable) rating for 
bilateral pes planus. 

VCAA compliance

A review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of the issues on appeal (by rating decision in September 
2002).  A VCAA compliant letter in regards to these claims 
was sent in November 2003.  However, these claims were not 
readjudicated by the RO following the issuance of VCAA 
notice.  To avoid any potential prejudice, the Board believes 
that the agency of original jurisdiction should readjudicate 
the claims and a SSOC should be provided to the veteran.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should refer the veteran VA 
claims folder to a medical specialist to 
determine the etiology of any current low 
back, thoracic spine, and bilateral knee 
disabilities.  The reviewer should 
express an opinion as to whether any 
diagnosed low back and thoracic spine 
disability is as least as likely as not 
related to the veteran's active service.  
The reviewer should also express an 
opinion as to whether any diagnosed 
bilateral knee disability is as least as 
likely as not related to the service-
connected bilateral pes planus, or to the 
claimed back disabilities.  If the 
reviewer deems it to be necessary, 
physical examination and/or diagnostic 
testing of the veteran may be 
accomplished.  A report should be 
associated with the veteran's VA claims 
folder.

2.  Thereafter, after undertaking any 
additional evidentiary and/or procedural 
which may be required, VBA should 
readjudicate all five issues on appeal, 
to include consideration of whether 
service connection is warranted for a 
bilateral knee disability on a secondary 
basis.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


